Citation Nr: 0533586	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In May 2005, the veteran testified at the New Orleans RO 
before the undersigned Veterans Law Judge, and the transcript 
is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran 
does not meet the criteria for a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains a September 2002 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Additionally, the rating 
decision on appeal and statement of the case provided an 
application of the law to the facts, which also informed the 
veteran of what evidence was needed to substantiate the 
claim.  The veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1). 

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.   Specifically, in its VCAA 
notice, Statement of the Case and letters, the RO informed 
the veteran of the evidence already of record and requested 
that he inform VA of any additional information or evidence 
that he wanted VA to obtain.  In a letter informing him that 
his appeal had been certified to the Board, the RO informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  In his February 2003 notice of disagreement, the 
veteran asserted that he had not had formal medical treatment 
because he had avoided dealing with any issues.  Under these 
circumstances, the failure to use the exact language of the 
4th element is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant received sufficient VCAA 
notification prior to the rating decision on appeal.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding 
that any timing error can be cured when VA employs proper 
subsequent process).  Moreover, the appellant was generally 
advised to submit any additional evidence that pertained to 
the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, which 
includes providing a medical examination when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  All available service medical and personnel records 
have been obtained.  Notably, the veteran indicated, when he 
filed his initial claim, that there were no medical records 
concerning treatment for PTSD.  Again, in his February 2003 
notice of disagreement, the veteran asserted that he had not 
had formal medical treatment because he had avoided dealing 
with any issues.  

As to any duty to provide an examination, the record contains 
an April 2004 VA psychiatric examination report, which as 
described further below, is sufficient for a decision on the 
pending claim.  This seven page evaluation was quite thorough 
in nature.  As the veteran has been provided a psychiatric 
examination that specifically ruled out the claimed 
disability, there is no further duty to provide an 
examination or opinion with regard to the service connection 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The Board further notes that during the pendency of his 
claim, the veteran has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has not identified any additional outstanding 
evidence or indicate that he was in the process of obtaining 
additional evidence.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (recognizing that remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible. 

I.  Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

II.  Analysis

A careful review of the record indicates that, at this time, 
the veteran's claim of service connection for PTSD cannot be 
granted.

The veteran's DD Form 214 shows that the veteran received a 
National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal.  The veteran's military personnel 
records show that from March to October 1967 his principal 
duty was wireman, and in October, he was a part of Btry C 6th 
Battalion, 29th Artillery, and 4th Infantry Division.    

When the veteran filed a September 2002 claim of service 
connection for PTSD, he asserted that there were no medical 
records to be requested.  After the denial of the claim by 
the rating decision on appeal, the veteran submitted a 
completed PTSD questionnaire, along with several newspaper 
articles and a newsletter concerning the 6th Battalion 29th 
Artillery from 1968.  The latter reports detailed what 
appeared to be mortar attacks.  The veteran's personnel 
records also listed a campaign designation of Vietnam Counter 
Offensive Phase 4, and he had received the M-14 and 1 OS Bar.  

In his February 2003 notice of disagreement, the veteran 
stated that he had avoided all medical efforts of dealing 
with his alleged PTSD problems.  

At an April 2004 VA examination, the veteran reported that 
though the DD-214 showed a MOS of wireman, he performed those 
duties for only his first four months in Vietnam-thereafter, 
his duties primarily involved loading and shooting cannons.  
The veteran stated that a change in MOS was never reported on 
his DD-214.  He claimed that he had experienced many fire 
fights, ambushes, attacks, sniper fire, and witnessed the 
death of his friend.  

The service personnel records do not show that the veteran 
received any medals or decorations evincing combat duty and 
he has not submitted any supportive evidence of his 
involvement in his claimed in-service stressors, although he 
did submit the newspaper articles noted above.  However, as 
explained below, the primary impediment to a grant of service 
connection in this case is the absence of competent evidence 
of a diagnosis of PTSD.

The veteran was afforded a very thorough VA psychiatric 
examination in April 2004.  Following a detailed review of 
the claims file and a complete examination, the psychiatrist 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  The only diagnosis was alcohol 
dependence.  In support of this assessment, the examiner 
relied upon the psychiatric symptom assessment.  It was noted 
that, while the veteran experienced a Criterion A event, he 
reported a limited range of PTSD symptomatology.  

In a statement attached to his substantive appeal, the 
veteran contended that the examination had been insufficient 
because he was anxious at that time.  Also, he had consumed 
alcohol the night before and the morning of the assessment to 
reduce his anxiety level.  The veteran related that he had, 
in fact, been suicidal in his life and had limited sleep, 
among other things.  

Despite these contentions, however, the VA examination report 
reflects a thorough and complete psychiatric evaluation.  The 
examiner reviewed the claims file and did not comment on the 
veteran's use of alcohol in relation to his allegations 
concerning PTSD.  Simply put, this competent evidence rules 
out a current diagnosis of PTSD and there is no competent 
evidence that indicates otherwise.  The Board may not rely on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As to the veteran's assertion that he has PTSD linked to 
service, the Board finds that, as a layman, he does not have 
competence to provide a medical opinion on diagnosis or 
etiology of a psychiatric disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); 38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's review of the record in this case 
shows that the competent evidence of record rules out a 
current diagnosis of PTSD.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes in closing that should the veteran obtain 
competent evidence that he has PTSD he should submit it to 
the RO to reopen his claim.  See 38 C.F.R. § 3.156.







ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


